Citation Nr: 1519013	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-21 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma




THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits beyond 48 months.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from July 1988 to August 1998, with three months and four days prior service.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 


FINDING OF FACT

1.  The Veteran has already received 23 months and 23 days of educational benefits under Chapter 1606, Title 10, of the United States Code (Montgomery GI Bill for Selected Reserves (MGIB-SR)).  

2.  The Veteran's total educational benefit entitlement of 48 months less the already received Chapter 1606 benefits leaves 24 months and 7 days of full-time benefits remaining for use under the Post-9/11 GI Bill.


CONCLUSION OF LAW

The criteria for entitlement to additional VA educational assistance benefits beyond the remaining 24 months and 7 days of full-time benefits have not been met.  38 U.S.C.A. § 3695 (West 2014); 38 C.F.R. § 21.4020 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the Veteran's educational data of record, he used 23 months and 23 days of educational benefits under Chapter 1606, Title 10, of the United States Code (Montgomery GI Bill for Selected Reserves (MGIB-SR)).  He used these benefits in the 1980's between 1985 and 1988.  

Currently, the Veteran has applied for educational assistance under the Post-9/11 GI Bill.  In October 2012, he was notified that he had been awarded these benefits and had 24 months and 7 days of full-time benefits remaining.  The Veteran has disagreed with that determination, asserting that this program awarded 36 months of entitlement.  The Veteran acknowledges that he previously signed up for benefits under the GI Bill in the 1980's, but basically asserts that these benefits were separate.  

Under governing law, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under the Post-9/11 GI Bill, subject to the provisions of 38 C.F.R. § 21.4020 and this section.  38 C.F.R. § 21.9550(a).  Where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020.  There is no provision that entitles the individual to additional periods of entitlement under the Post-9/11 GI Bill in addition to the 48 total months of combined benefits.  38 C.F.R. §§ 21.4020, 21.9550(b)(1). 

When the Veteran elected to use educational assistance benefits under Chapter 1606, his additional educational assistance under any other program was limited by that portion of benefits which were used.  Therefore, by law, the Veteran is limited to receive 24 months and 7 days of full-time benefits under the Post-9/11 GI Bill, for an aggregate total of 48 months of entitlement (48 months less the used 23 months and 23 days).  38 C.F.R. §§ 21.4020(a), 21.9550(a). 

There are limited exceptions to this 48 month maximum, such as for those individuals receiving VA educational assistance pursuant to a rehabilitation program or pursuant to Survivors' and Dependents' educational assistance.  See 38 C.F.R. § 21.4020(b) (providing a possible extension beyond 48 months for Chapter 31, Title 38 benefits in certain circumstances) and Pub.L. 112-154, Title IV, § 401(a), Aug. 6, 2012, 126 Stat. 1188 (2012) (amending 38 U.S.C.A. § 3695 and providing a period of 81 months for Chapter 35, Title 38 benefits in certain circumstances).  The record currently before the Board, however, contains no indication that any exceptions apply in this case and the Veteran has not contended otherwise. 


ORDER

Entitlement to additional VA educational assistance beyond 48 months of benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


